El Juez Asociado Shñor. Texidor,
emitió la opinión del tribunal.
En nn expediente Ex Parte, No. 14400, de la corte de distrito de Mayagüez, Micaela del Moral de Domínguez, solicitó por moción el abogado Don José Sabater, se fijara la cuantía de sus honorarios por servicios profesionales prestados para la incapacitada Carmen Nadal y Freyre, viuda de del Moral. Esta incapacitada se hallaba bajo tutela de Francisco del Moral, y luego de María del Carmen del Moral. Esta señora hizo oposición a que se pagaran honorarios al abogado, fundándose en que el nombramiento de Francisco del Moral como tutor era nulo, y sus actos y gestiones judiciales improcedentes.
La corte oyó a las partes, y dictó una resolución fijando en cuatro mil dollars los honorarios del abogado Sr. Sabater, y que debía pagarlos la demandada. Contra esa resolución apeló la tutora.
*464Ahora la parte apelada, Sr. Sabater, presenta moción para qne desestimemos la apelación.
El primer fandamento de la moción es qne la apelación no fné notificada al fiscal del distrito, qne es parte aeeesaria.
Entendemos qne el apelado incurre en error. Según el Código Civil de Pnerto Pico, la declaración de incapacidad por locnra, sordomudez y demencia, pueden pedirla los pa-rientes del presunto incapaz qne tengan derecho a sncederle ab intestato; y en los casos de faltar éstos, o carecer de personalidad, o tratarse de locnra furiosa, debe pedirla el fiscal. Pero se advierte en el código qne éste eg. el paso previo a la declaración de incapacidad, y establecida ésta judicialmente, la misión y la intervención del fiscal, lejos de ser corriente y constante, es ocasional y por excepción. Obtenida la declaración, la corte provee el nombramiento del tutor, y éste es quien gestiona supliendo la falta de capa-cidad del demente, loco o sordomudo. Si el fiscal intervino en estas diligencias, no tenía razón legal alguna que hiciera buena su intervención, que era redundante.
El segundo, motivo que se alega es que la tutora no puede apelar sin la autorización de la corte. Declaramos que de acuerdo con el artículo 282 del Código Civil (212 del Revisado) el tutor no necesita autorización judicial para interponer la apelación, y sí para sostenerla; y en este extremo, la tiene y aparece presentada.
El tercer fundamento es que la apelación se entabló fuera de término.
La resolución en este caso es de fecha 25 de marzo de 1931, y en la misma fue notificada a las partes. La apelación es de 24 de abril del mismo año. La parte apelada sostiene que, si es apelable la resolución, lo sería bajo el número 3 del artículo 295, Código de Enjuiciamiento Civil, O' sea, en un término de diez días. T nos cita el caso Lucero v. Vilá, *46517 D.P.R. 168, en qne se dijo qne nna resolución dictada despnés de sentencia definitiva, concediendo nna pensión ■como alimentos provisionales, es nna providencia especial, y apelable dentro de los diez días.
La parte apelante, contestando en este particular fia man-tenido qne la resolución de qne se trata tiene el carácter de nna sentencia, ya qne resuelve de una, manera final y defi-nitiva; que el procedimiento para el cobro de servicios pro-fesionales está determinado por el artículo 1473 del Código Civil compilado en 1930, y que es el de nna acción ordinaria, y la corte en el presente caso no tenía jurisdicción por haberse solicitado el cobro por nna moción; qne lo qne real-mente se pidió en la moción fné qne se fijara el importe de los honorarios del letrado.
No ha de ser obstáculo grave la decisión- del caso Lucero v. Vilá, supra. Allí se trató de pensión por alimentos, fijados despnés de haberse dictado sentencia, y pendiente ésta de nna apelación. Tenemos ante nosotros el récord del caso citado, Civil No. 369 de este tribunal; y aparece del mismo, qne en un pleito sobre filiación, seguido por los menores Carmen, Lucía, y José Lucero contra los herederos de José Vilá Soler, y más de un año despnés de haberse dictado sentencia, mientras ésta se hallaba pendiente de apelación, los referidos menores pidieron a la corte de dis-trito les asignara una suma para alimentos; y la corte, despnés de tramitar el caso, dictó resolución a favor de los peticionarios, por una suma de treinta dollars mensuales. Aquí era perfectamente claro qne se trataba de nna provi-dencia especial dictada después de sentencia.
En el presente caso, se nos alega por la apelante qne no hay una sentencia definitiva a qne referirse. Parece- qne solamente existen el nombramiento - de tutor antes, y el actual a favor de María del Carmen del Moral; y en ese caso puede sostenerse qne falta el primer elemento de qne hace mérito el numero 3 del artículo 295 del Código de En-*466juiciamiento Civil, o sea la sentencia después de la que ha recaído la providencia especial de que se apela.
Si examinamos la resolución apelada, en su esencial naturaleza, y en sus consecuencias, no podemos decir que ella sea mía providencia, o una orden, especial dictada “después de una sentencia definitiva.” T una sentencia es la decisión definitiva sobre los derechos de las partes en un pleito o procedimiento especial, según el artículo 188 del Código de Enjuiciamiento Civil. En el caso Torres et al. v. Mattel, et al., 30 D.P.R. 334, se repite la definición que da el citado artículo 188 del Código de Enjuiciamiento Civil, y se copia de 15 Puling Case Law 569-570, lo que sigue:
“ ‘Una sentencia,’ dice ít. C. L., ‘es la última palabra de la ley en una controversia judicial/ Puede por tant'o definirse como la consideración y determinación final por una corte de jurisdicción competente sobre los asuntos a. ella sometidos en una acción o pro-cedimiento. Una definición más precisa es que una sentencia es la Conclusión de derecho sobre los asuntos contenidos en los autos, o la aplicación de la ley a las alegaciones y a los hechos, como han sido declarados probados por la corte o admitidos por las partes, o presumidos como existentes por la rebeldía de éstas en el curso de procedimientos judiciales. Debe notarse qne es sólo una senten-cia la que es pronunciada entre las partes en un pleito sobre los asuntos sometidos a la corte para decisión.’ 15 R.C.L., 569-570.”
Esta doctrina ha sido constantemente sostenida por este tribunal.
Si la resolución de que se apeló ha resuelto definitivamente en cuanto al derecho del abogado a cobrar de la incapacitada sus honorarios, como así lo entendemos, su carácter es el de una sentencia, y es apelable dentro de los treinta días de su notificación en la forma de ley.
Se nos ha recordado el caso Correa v. Corte de Distrito, 40 D.P.R. 421, en donde se dijo:
“No está comprendida una resolución como la de que se trata entre las apelables de acuerdo con el artículo 295 del Código de Enjuiciamiento Civil.”
*467Empecemos por reconocer que no somos, ni pretendemos, ser infalibles. Estamos sujetos a error. De que esto es cierto responden tanto el procedimiento en reconsideración, como el carácter de apelables que tienen nuestras resolu-ciones. A la frase antes transcrita falta una mayor preci-sión; y el concepto fué erróneo. Pero la decisión del caso no tuvo ese concepto como base y fundamento, ni tuvo que ver con el carácter de apelable de la resolución. La decisión del caso tuvo la siguiente razón:
“No creemos que la reclamación beeha por el abogado Sr. Font > se regule por los preceptos de los artículos 327 y 339 del Código de procedimientos. Pero los honorarios que por el Sr. Font se co-bran, son uno de tantos cargos o expensas que tiene la tutela de la incapacitada, y caen dentro de lo previsto por el artículo 293 del Código Civil, que lee así:
“ ‘Los gastos_de la rendición de cuentas correrán a cargo del' menor o incapacitado.’
“Y la corte de distrito tiene sin duda alguna jurisdicción general para entender en esa materia. No hallam’os que el hecho de concederse esos honorarios en un expediente que a la tutela se re-fiere, y en el que han sido oídas las dos partes, sea en violación de regla alguna de procedimiento, o en exceso de jurisdicción.” 40 D.P.R. 424.
Eu ese caso la parte que presentó la petición de auto de certiorari sostuvo basta el último instante que la resolución que atacaba no era apelable.
Después de esa -decisión, y en una petición de auto- de certiorari presentada a nombre de María del Carmen del Moral v. Corte de Distrito de Mayagüez, Hon. Charles E. Foote, Juez, No. 767 de esté tribunal, en el que los hechos alegados son los mismos que en la presente apelación, y la misma resolución, dijimos, al resolver:
“No estando convencido el Tribunal de que la resolución de que se queja la peticionaria no sea apelable, y teniendo dudas de si es jurisdiccional la cuestión envuelta, no ha lugar.”
Después de esta resolución, no puede sostenerse que el *468párrafo antes citado, de la decisión en el caso Correa v. Corte, supra, tiene fuerza alguna para este caso.

Se declara sin lugar la onoción de desestimación.